DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 8-11, the additional character being associated with at least and then list 3 items.  Breaking down the phrases grammatically:
	the additional character being associated with an image of the additional character.  (This is either redundant or a mistake.  From the disclosure, it appears that the first item might be -- the additional character being associated with an image of the player character --.
	the additional character being associated with information of an effect given to performance in the game of the player character to which the additional character is 
	the additional character being associated with information about a type having advantage and disadvantage.  It is not clear what this means.  

Claim 1, lines 14-19, the claims recite the words “own” and “type” frequently.  It is suggested that these words are removed.  The limitation, “the image of the opponent information screen containing an own type icon image of the type of the selected own additional character” would become -- the image of the opponent information screen containing an icon image of the selected opponent additional character --.  (to be consistent, from earlier in the claim the player character “selected” an additional character and the opponent character “added”.  “the selected opponent additional character” is grammatically correct, but the antecedent basis issue should be resolved.

	These problem exist all throughout claims 1-20.  It is recommend that all the claim language be reviewed for clarity.  For the purpose of examination, the examiner will prosecuted based on the disclosed invention.

Allowable Subject Matter
Claims 1-20 are rejected under 35 USC 112, but may be allowable if rewritten to overcome the rejection.

Motokura et al. shows the ability to clone characters and to acquire improved capabilities.
Several references, including Yamaguchi et al., show images of player and opponents.  The images are like baseball cards with stats showing advantages and disadvantages.
	While icons are well-known, the specific screen limitations appear to not be shown by the cited prior art.
	Yamaguchi et al. shows bringing up a character screen on demand based on inputs
	Motokura et al. shows operational input of instruction to start a battle game.

These limitations are in independent claims 1, 10, 19 and 20.  Claims 2-9 and 11-18 are dependent upon claims 1 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715